DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
No IDS was submitted by the Applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorrell et al. (Pub. No.: US 2003/0123701 A1) (hereinafter, “Dorrell”).

As to claim 1, Dorrell discloses a method for preventing image modification, comprising: 
processing a compressed image of at least one frame to obtain feature data of the compressed image of the at least one frame (“At step 111, the compressed image data stored in the memory 206 or hard disk drive 210 is processed to generate authentication data in the form of a checksum which is added to the metadata block associated with the image data.” –e.g. see, [0060], see also, Fig. 1, [0055]: herein method 100 of marking an image may alternatively be performed on video media. Video media represents plurality of frames); 
encrypting the feature data to generate a checksum (“The checksum is preferably generated by the processor 205, at step 111, using the Secure Hash Algorithm (SHA-1). However, other algorithms may be used depending on a predetermined time-security trade-off chosen by a user.” –e.g. see, [0060]); 
generating supplemental enhancement information, the supplemental enhancement information at least comprising a time parameter and the checksum (“… the processor 205 digitally signs the metadata block, associated with the compressed image data, containing the checksum. The preferred signing process is the Digital Signature Standard (DSS) which uses the SHA-1 hash algorithm and encrypts the result.” –e.g. see, [0061]; herein, metadata block which includes checksum is equivalent to generating supplemental information; metadata also includes time parameter, e.g. see, [0056] & Fig. 3, [0065]; herein, the acquisition metadata can include, for example, intellectual property rights information (e.g. copyright labelling), which is used to identify the party or parties having intellectual property rights in the image. The acquisition metadata can also include a date, time, flash status and/or focus settings.); and 
transmitting and/or storing the supplemental enhancement information and the compressed image of the at least one frame together, so as to use the supplemental enhancement information to verify authenticity of the compressed image of the at least one frame (“The method 100 concludes at the next step 115, where the compressed image data and the associated metadata block are written to a file, and stored in memory 206 or the hard disk drive 210, for example, using the EXIF Image Format file specification.” –e.g. see, [0062]; Moreover: “The steps of verifying the image data against the hash or checksum stored in the authentication metadata, as performed at step 411, is shown in FIG. 7(b).” –e.g. see, [0090]; herein, authenticity of the compresses image is verified); 
wherein, the time parameter is a counter value of a counter in an image capturing device, and the counter value continuously increases (“FIG. 3 shows the data structure of an image identifier 300, which can be used in the method 100. … The word 300 also comprises a date-stamp field 305 which is preferably thirty-one bits long and contains an American National Standards Institute (ANSI) calendar date expressed as the number of seconds since Jan. 1, 1970, Universal Time Clock (UTC). The next field 307 of the word 300 contains a sequence number and is preferably thirty-one bits long. The value of the sequence number field 307 is read from a non-volatile register (not shown) in the hard disk drive 210 of the digital camera 200, where the register is incremented, for example, by modulo (2 (32)) with each photo taken.” –e.g. see, [0065]; herein, image identifier is included as part of metadata (i.e. supplemental information) which includes sequence number that is incremented and read from a register of a digital camera (i.e. time parameter which is a counter value of an image capturing device). 

	As to claim 14, it is rejected using the similar rationale as for the rejection of claim 1.

As to claim 18, Dorrell discloses an image verification method, comprising: 
obtaining a compressed image of a plurality of frames and corresponding supplemental enhancement information (“… authentication metadata associated with the image file is accessed from hard disk drive 210 and tested for availability. The processor determines metadata availability based on the condition of the WMvalue state variable as will be described in further detail below with reference to FIGS. 5 and 6. Then at step 405, if the authentication metadata associated with the image file was successfully accessed, the method 400 proceeds to step 407” –e.g. see, [0082]; herein metadata is equivalent to supplemental enhancement information which was stored with compressed image); 
detecting whether the supplemental enhancement information satisfies a predetermined condition (“The steps of verifying the image data against the hash or checksum stored in the authentication metadata, as performed at step 411, is shown in FIG. 7(b).” –e.g. see, [0090]); 
if the supplemental enhancement information satisfies the predetermined condition, determining that the compressed image corresponding to the supplemental enhancement information is authentic (“… where the processor 205 compares the image hash associated with the authentication metadata with the hash calculated at sub-step 715. If the processor 205 determines that the calculated hash matches the hash from the authentication metadata then the value of the "ImageModified" authentication state variable is set to "false" at the next sub-step 719 before the process of step 411 concludes.” –e.g. see, [0090]); 
wherein, the supplemental enhancement information comprises a checksum generated from encrypting a time parameter and the compressed image (e.g. see, [0060], [0065]; herein, metadata which is equivalent to supplemental enhancement information, includes time parameter and checksum of compressed image; see also, [0061]; herein, encrypting the result is equivalent to generating checksum from encrypting time parameter and the compressed image), the time parameter is a counter value of a counter of an image capturing device, and the counter value continuously increases (“FIG. 3 shows the data structure of an image identifier 300, which can be used in the method 100. … The word 300 also comprises a date-stamp field 305 which is preferably thirty-one bits long and contains an American National Standards Institute (ANSI) calendar date expressed as the number of seconds since Jan. 1, 1970, Universal Time Clock (UTC). The next field 307 of the word 300 contains a sequence number and is preferably thirty-one bits long. The value of the sequence number field 307 is read from a non-volatile register (not shown) in the hard disk drive 210 of the digital camera 200, where the register is incremented, for example, by modulo (2 (32)) with each photo taken.” –e.g. see, [0065]; herein, image identifier is included as part of metadata (i.e. supplemental information) which includes sequence 

As to claim 8, Dorrell discloses wherein the step of generating the supplemental enhancement information comprises: encrypting the time parameter and the checksum to generate ciphertext; and generating the supplemental enhancement information, the supplemental enhancement information comprising the ciphertext ([0061]; herein, encrypting the result is equivalent to generating checksum from encrypting time parameter and the compressed image). 
As to claim 9, Dorrell discloses wherein the supplemental enhancement information further comprises size information of the compressed image of the at least one frame and an identity of the image capturing device ([0058]; herein, the image identifier metadata is written to the captured image data stored in memory 206, using a watermarking or similar steganographic encoding technique). 
As to claim 10, Dorrell discloses before the step of processing the compressed image of the at least one frame, the method further comprising: adding a watermark in an image of the at least one frame; and compressing the image of the at least one frame added with the watermark to obtain the compressed image of the at least one frame; wherein, the watermark comprises an identity of the image capturing device and the time parameter (“The watermarking technique used at step 105 is preferably also able to encode, substantially invisible to the human eye, at least the number of bits 
As to claim 11, Dorrell discloses wherein the time parameter comprises high-bit data and low-bit data, the high-bit data and the low-bit data have a same timestamp, and the low-bit data continuously increases (“FIG. 3 shows the data structure of an image identifier 300, which can be used in the method 100. The image identifier comprises a data word 300 where the most significant bit 303 indicates the presence of authentication information in the metadata block associated with the image. … Universal Time Clock (UTC). The next field 307 of the word 300 contains a sequence number and is preferably thirty-one bits long. The value of the sequence number field 307 is read from a non-volatile register (not shown) in the hard disk drive 210 of the digital camera 200, where the register is incremented, for example, by modulo (2 (32)) with each photo taken.” –e.g. see, [0065]). 
As to claim 12, Dorrell discloses wherein the supplemental enhancement information further comprises version information and a customer identity ([0056]; herein, metadata can also include a date, time, flash status and/or focus settings. A person skilled in the relevant art would appreciate that there are many other forms of metadata, which can be generated at step 101). 

The watermarking technique used at step 105 is preferably also able to encode, substantially invisible to the human eye, at least the number of bits required to express the image identifier metadata along with any support information required such as check digits or error correction codes.” –e.g. see, [0058], see also, Fig. 1, step 103). 
As to claim 17, Dorrell discloses further comprising: an encoder, connected to the processor, compressing and encoding the image to generate the compressed image (Abstract: The method (100) encodes the image data to produce encoded image data and hashes the encoded image data to provide a first hash). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dorrell in view of Ma et al. (US 2014/0153788 A1) (hereinafter, “Ma”).

As to claim 2, Dorrell may not explicitly disclose wherein the step of processing the compressed image of the at least one frame to obtain the feature data of the compressed image of the at least one frame comprises: dividing the compressed image of the at least one frame to obtain at least two sub image blocks; and extracting the feature data from each of the at least two sub image blocks. 
However, in an analogous art, Ma discloses wherein the step of processing the compressed image of the at least one frame to obtain the feature data of the compressed image of the at least one frame comprises: dividing the compressed image of the at least one frame to obtain at least two sub image blocks; and extracting the feature data from each of the at least two sub image blocks (“ … dividing the current image data into a plurality of image data segments; dividing the prior map into a plurality of map segments; selecting an image data segment from the plurality of image data segments and a map segment from the plurality of map segments; and extracting the first plurality of features from the image data segment and the second plurality of features from the map segment.” –e.g. see, Ma: [0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective the filling date of the claimed invention was to modify the teaching of Dorrell as taught by Ma in order to provide a mechanism to extract feature from images that is not as computationally expensive while still maintaining accurate feature matching.



As to claim 4, the combination of Dorrell and Ma disclose wherein the supplemental enhancement information further comprises the offset (Ma: [0013]; herein, the image sensor 104 can include multiple cameras that are offset from one another in such a way that the multiple cameras can provide stereoscopic images from which three-dimensional data can be calculated. See also, Ma: [0017], [0035]). 

As to claim 5, the combination of Dorrell and Ma disclose wherein the at least two sub image blocks are from the compressed image of the same frame, or the at least two sub image blocks are from the compressed image of at least two frames (“ … dividing the current image data into a plurality of image data segments; dividing the prior map extracting the first plurality of features from the image data segment and the second plurality of features from the map segment.” –e.g. see, Ma: [0045]). 

As to claim 6, the combination of Dorrell and Ma disclose wherein the step of extracting the feature data from each of the at least two sub image blocks comprises: extracting the feature data of the at least two sub image blocks to obtain at least one set of first feature data and second feature data; and the step of encrypting the feature data to generate the checksum comprises: encrypting the at least one set of first feature data and the second feature data to generate at least two corresponding checksums; and combining the at least two checksums to generate the checksum (“ … dividing the current image data into a plurality of image data segments; dividing the prior map into a plurality of map segments; selecting an image data segment from the plurality of image data segments and a map segment from the plurality of map segments; and extracting the first plurality of features from the image data segment and the second plurality of features from the map segment.” –e.g. see, Ma: [0045]). 
As to claim 7, the combination of Dorrell and Ma disclose before the step of extracting the feature data from each of the at least two sub image blocks, the method further comprises: selecting the at least two sub image blocks from the compressed images of at least two frames (“ … dividing the current image data into a plurality of image data segments; dividing the prior map into a plurality of map segments; selecting extracting the first plurality of features from the image data segment and the second plurality of features from the map segment.” –e.g. see, Ma: [0045]). 
As to claim 16, the combination of Dorrell and Ma disclose further comprising: a random number generator, connected to the processor, randomly generating an offset for the processor to process the compressed image of the at least one frame by using the offset (Ma: [0013]; herein, the image sensor 104 can include multiple cameras that are offset from one another in such a way that the multiple cameras can provide stereoscopic images from which three-dimensional data can be calculated. See also, Ma: [0017], [0035]). 

Claims 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorrell in view of Le Barz et al. (US 2011/0305364 A1) (hereinafter, “Le Barz”).

As to claim 13, Dorrell doesn’t explicitly disclose before the step of processing the compressed image of the at least one frame, the method further comprising: determining whether a size of the compressed image of the at least one frame is greater than a first threshold or determining whether the size of the compressed image of the at least one frame is not greater than a second threshold; if a determination result 
However, in an analogous art, Le Barz discloses before the step of processing the compressed image of the at least one frame, the method further comprising: determining whether a size of the compressed image of the at least one frame is greater than a first threshold or determining whether the size of the compressed image of the at least one frame is not greater than a second threshold; if a determination result indicates that the size of the compressed image of the at least one frame is greater than the first threshold or indicates that the size of the compressed image of the at least one frame is not greater than the second threshold, omitting the step of processing the compressed image of the at least one frame (Le Barz: [0016] c) excluding from the watermarking map, for the current compressed image, the blocks associated with the zone of interest, as well as those whose coefficients C.sub.1 and C.sub.2 defined by the watermarking map do not satisfy the following criterion: [0017] abs(abs(C.sub.1)-abs(C.sub.2))<S where S is a predetermined threshold and abs( ) the function returning the absolute value of an integer).
Therefore, it would have been obvious to one of ordinary skill in the art before effective the filling date of the claimed invention was to modify the teaching of Dorrell as taught by Le Barz in order to provide a mechanism for the end user to obtain 

As to claim 19, Dorrell may not explicitly disclose wherein the step of detecting whether the supplemental enhancement information satisfies the predetermined condition comprises: obtaining a time parameter in the supplemental enhancement information of the compressed image of two consecutive frames comprising a previous frame and a next frame to obtain a first time and a second time, respectively; calculating a difference between the first time and the second time to obtain a time difference; determining whether the time difference is equal to a predetermined value; if the time difference is equal to the predetermined value, calculating a second checksum corresponding to feature data of the compressed image; determining whether the second checksum calculated is equal to the first checksum in the supplemental enhancement information; and if a determination result is affirmative, determining that the supplemental enhancement information satisfies the predetermined condition. 
However, in an analogous art, Le Barz discloses wherein the step of detecting whether the supplemental enhancement information satisfies the predetermined condition comprises: obtaining a time parameter in the supplemental enhancement information of the compressed image of two consecutive frames comprising a previous frame and a next frame to obtain a first time and a second time, respectively; calculating a difference between the first time and the second time to obtain a time difference; determining whether the time difference is equal to a predetermined value; if the time excluding from the watermarking map, for the current compressed image, the blocks associated with the zone of interest, as well as those whose coefficients C.sub.1 and C.sub.2 defined by the watermarking map do not satisfy the following criterion: [0017] abs(abs(C.sub.1)-abs(C.sub.2))<S where S is a predetermined threshold and abs( ) the function returning the absolute value of an integer). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective the filling date of the claimed invention was to modify the teaching of Dorrell as taught by Le Barz in order to provide a mechanism for the end user to obtain information about the content of the video sequence without having to decompress the video stream beforehand.

As to claim 20, the combination of Dorrell and Le Barz disclose before the step of calculating the second checksum corresponding to the feature data of the compressed image, further comprising: determining whether a size of the compressed image is greater than a first threshold or determining whether the size of the compressed image is not greater than a second threshold; and if a determination result indicates that the excluding from the watermarking map, for the current compressed image, the blocks associated with the zone of interest, as well as those whose coefficients C.sub.1 and C.sub.2 defined by the watermarking map do not satisfy the following criterion: [0017] abs(abs(C.sub.1)-abs(C.sub.2))<S where S is a predetermined threshold and abs( ) the function returning the absolute value of an integer). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        

/HENRY TSANG/Primary Examiner, Art Unit 2495